DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,956,555 A).
	Chen et al. is directed to a fuser belt comprising a thermally conductive substrate and a toner release layer formed over the substrate (column 2, lines 18-34).  The thermally conductive substrate may be made of metal (column 3, lines 31-32), i.e. an electroconductive material.  The toner release layer comprises an aliphatic polyurethane (column 3, lines 44-45).  The aliphatic polyurethane is preferably a water dispersible polyurethane prepared by chain extending a prepolymer containing terminal isocyanate groups with an active hydrogen compound (column 3, lines 53-59).  The prepolymer is functionalized with hydrophilic groups - anionic cationic, or nonionic - that are covalently bound to the prepolymer through the use of functionalized monomers (column 4, lines 3-13).  Polyols used to prepare the polyurethane dispersion include polyester polyols prepared from a diol, such as hexane diol, and a dicarboxylic acid (column 4, lines 34-40).  One of ordinary skill in the art would expect a polyester polyol formed from hexane diol and a dicarboxylic acid to contain a structure reading on Formula 2 of instant claim 1 wherein R2 is an alkylene group having 6 carbon atoms.
	Chen et al. do not teach that the prepolymer includes both cationic and anionic structures.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art.  See MPEP 2144.06.
	Regarding claim 2, one of ordinary skill in the art would expect a polyurethane resulting from the reaction of a hexane diol-based polyester polyol to be greater than 10 mass% of the resin mass in the toner release layer.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,956,555 A) in view of Yamaguchi et al. (US 2015/0331342 A1).
	Chen et al. suggest all the limitations of claim 4, as outlined above, except for the use of a nitrogen containing aromatic ring as the cationic group.  However, Chen et al. do teach that the cationic group may be a quaternary ammonium group (column 4, lines 9-13).
	Yamaguchi et al., directed to an electrophotographic member formed from a resin synthesized from an ion conducting agent (paragraph 0013).  The ion conducting agent comprises a cationic group such as a quaternary ammonium or a nitrogen-containing heterocyclic 
	That is, Yamaguchi et al. illustrate the functional equivalence of quaternary ammonium groups and aromatic nitrogen-containing heterocyclic group as cationic functional groups.  Therefore, because these cationic groups were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a nitrogen-containing aromatic ring containing cation for the quaternary ammonium of Chen et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,956,555 A) in view of Ishii et al. (US 5,925,893 A) and Yamaguchi et al. (US 2015/0331342 A1).
	Chen et al. suggest all the limitations of claim 5, as outlined above, except for employing the belt as a charging member, developing member, toner-supplying member, or cleaning member in a process cartridge configured to be detachably attachable to the main body of an electrophotographic apparatus.
	Ishii et al. is directed to a semiconductive member used in an image forming apparatus (column 1, lines 7-19).  The member comprises a layer formed of polyurethane ionomer (column 1, lines 61-67).  The member may be in the form of a belt (Figure 3B) and may be used as a charging member or a fixing member (column 7, lines 31-43).
	Yamaguchi et al. illustrate that the charging member of an electrophotographic apparatus may be incorporated into the apparatus as part of detachable process cartridge (paragraph 0015).
	It would have been obvious one of ordinary skill in the art to use the belt of Chen et al. as a charging member because Ishii et al. suggests to one of ordinary skill in the art that a belt .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,956,555 A) in view of Ishii et al. (US 5,925,893 A).
	Chen et al. suggest all the limitations of claim 6, as outlined above, except for employing the belt as a charging member, developing member, toner-supplying member, or cleaning member in an electrophotographic apparatus.
	Ishii et al. is directed to a semiconductive member used in an image forming apparatus (column 1, lines 7-19).  The member comprises a layer formed of polyurethane ionomer (column 1, lines 61-67).  The member may be formed a belt (Figure 3B) and may be used as a charging member or a fixing member (column 7, lines 31-43).
	That is, Ishii et al. suggests to one of ordinary skill in the art that the same belt used as for fixing (i.e. a fuser belt) may also be used as a charging member.  Therefore, it would have been obvious one of ordinary skill in the art to use the belt of Chen et al. as a charging member.


Allowable Subject Matter
Claims 7-9 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The inventions of claims 3 and 7-9 are allowable for the reasons set forth in paragraph 9 of the Office action mailed 17 February 2021.

Response to Arguments
Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive.
	While one of ordinary skill in the art would expect a resin formed from a hexane diol and a dicarboxylic acid to contain a structure corresponding to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein R3 is a 6 carbon alkylene group, the left side of this is the structure of formula 2:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein R2 is a 6 carbon alkylene group.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached on 571 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787